Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 11,051,174. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the transmission of control data and user data in a communication system utilizing AP groups.  The claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups. To illustrate this point, claim 2 of the instant application is mapped against the claims of the issued patent.

2. (New) An apparatus for an access point (AP) station, the apparatus comprising (An apparatus of an access point (AP), the AP configurable to operate as a controlling AP of a multi-AP group, the apparatus comprising): 
	processing circuitry (processing circuitry); and 
	memory (memory), 
	the processing circuitry to configure the AP station to operate as part of a multi-AP group that includes the AP station and one or more affiliated AP stations (wherein the processing circuitry is configured to, when the AP operates as the controlling AP: establish the multi-AP group, wherein the multi-AP group includes the master controlling AP and one or more other APs, wherein to establish the multi-AP group), 
	wherein when operating as part of the multi-AP group, the processing circuitry is to configure the AP station to (the processing circuitry is configured to): 
	advertise the multi-AP group by encoding capability information for transmission in a beacon frame, the capability information comprising capabilities of the one or more affiliated AP stations (encode, for transmission, one or more messages to advertise the multi-AP group); 
	exchange frames to set up multiple links between the multi-AP group and a multi-station (STA) group, the multi-STA group comprising more than one affiliated non-AP STA (exchange signaling with one or more of the other APs that includes at least one message related to one of the other APs joining the multi-AP group, wherein the controlling AP establishes the multi-AP group to enable usage of AP Trigger Frames (AP TFs) for coordination of resources to be used for downlink transmissions of the APs of the multi-AP group); 
	obtain a transmission opportunity (TXOP) for transmission of a trigger frame on one of the multiple links (encode, for transmission to the APs of the multi-AP group, an AP TF that indicates resources to be used by one or more of the APs of the multi-AP group for the downlink transmissions during a transmission opportunity (TXOP)); 
	transmit the trigger frame (TF) during the TXOP to solicit PPDUs for simultaneous transmission by more than one of the STAs of the multi-STA group, the TF used to simultaneous trigger transmission of the PPDUs on more than one of the multiple links during the TXOP (wherein the resources indicated by the AP TF are to be used during the TXOP, by the one or more of the APs of the multi-AP group for the downlink transmissions); and 
	refrain from transmission of a frame during the TXOP based on expected interference at one of the non-AP STAs of the multi-STA group (wherein the least partially orthogonal resources are determined by the master controlling AP to reduce interference (prohibiting transmission is one of several known methods to reduce interference) between downlink transmissions from each AP of the multi-AP group and its associated STAs and the downlink transmissions of each of the other APs of the multi-AP group and their associated STAs), 
	wherein the trigger frame is configured to allocate resources for transmission of the PPDUs on the multiple links (encode, for transmission to the APs of the multi-AP group, an AP TF that indicates resources to be used by one or more of the APs of the multi-AP group for the downlink transmissions during a transmission opportunity (TXOP)), and 
	wherein the multiple links are established on orthogonal channel resources assigned to each AP of the multi-AP group (wherein the least partially orthogonal resources are determined by the master controlling AP to reduce interference between downlink transmissions from each AP of the multi-AP group and its associated STAs and the downlink transmissions of each of the other APs of the multi-AP group and their associated STAs).

	The remaining independent claims would be rejected in a substantially similar manner. The dependent claims are rejected at least for being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463